DETAILED ACTION
	The present application, filed on 07/18/2019 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statements filed on 09/04/2019 and 11/18/2020 were being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, mathematical model without significantly more. The claim recited an electromagnetic field data system, comprising:
 	an electromagnetic field data processor system;
  	a communications system coupled to the electromagnetic field data processor
system; wherein the electromagnetic field data processor system comprises memory
circuitry coupled to processor circuitry; wherein the memory circuitry comprises electromagnetic field data, transmission models, and propagation models; wherein the communications systems comprise at least one of an Internet modem and a facsimile modem; and wherein the electromagnetic field data processor system is configured to: select a transmission model and a propagation model based upon electromagnetic field data of an electromagnetic radiator; and
 	generate electromagnetic field estimates of the electromagnetic radiator based upon
the selected transmission model and propagation model, and the electromagnetic field data of the electromagnetic radiator.
 	It is important to note that a mathematical concept need not be expressed in
mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem
can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350,
111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing
information through mathematical correlation”).
	With the broadest reasonable interpretation of the claimed invention as a whole, the claimed invention is directed to a mathematical concept to model of data transmission in a propagation space.  The data transmission model and propagation space in the claim are related to transmit electromagnetic wave field in a propagation space.  It is a mathematical concept because the wave field analysis in the claim are mathematical model without any specific mechanism to generate electromagnetic waves for the analysis and any propagation space for data transmission.
This judicial exception is not integrated into a practical application because the cited models for data transmission are mathematical concepts.  The claim does not cite step to generate and integrate the models into a solution for real and practical application.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited circuits for processing data, modem, processors, and memory are well-known components, understood in the processing and conventional system in processing data and for data transmission.  Claim 1 is nonstatutory subject matter.
Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
Claim 2 cited the electromagnetic field data system of claim 1, wherein the memory circuitry further comprises geographic data; and wherein the electromagnetic field data processor system is further configured to generate electromagnetic field estimates of the electromagnetic radiator based upon the geographic data.  The cited features are related to location data or geographical data.  It is nonstatutory subject matter.
Claim 3 recited the electromagnetic field data system of claim 2, wherein the
geographic data includes terrain data and obstacle data.  It is nonstatutory subject matter for data representation.
Claim 4 recited the electromagnetic field data system of claim 1, wherein
the memory circuitry further comprises electromagnetic field estimates.  The cited feature of electromagnetic field estimates is related to abstract idea of the mathematical model.  It is nonstatutory subject matter.
Claim 5 recited the electromagnetic field data system of claim 1, wherein generate
electromagnetic field estimates of the electromagnetic radiator comprises generate electromagnetic field information of a desired electromagnetic field radiator and an
electromagnetic field of an interfering electromagnetic field radiator.  The cited features are related to field information of the sources.  It is nonstatutory subject matter for abstract data or signal information.  It is nonstatutory subject matter.
Claim 6 recited the electromagnetic field data system of claim 4, wherein the
electromagnetic field data comprises at least one of electromagnetic field radiator
location, transmitter type, transmitter power, antenna design, antenna elevation, in-band
transmitter power, out of band transmitter power, in-band antenna radiation power, out of
band antenna radiation power, antenna radiation pattern, radiation angle, and antenna
gain.  They are elements in communication system concepts for what they are standing for.  The claim is nonstatutory subject matter.
Claim 7 recited the electromagnetic field data system of claim 1, wherein
the memory circuitry further comprises at least one transformation script configured to
transform electromagnetic field data from a first format to a second format.  The claim is directed to data representation.  It is nonstatutory subject matter.
Claim 8 recited the electromagnetic field data system of claim 1, wherein the at least
one transmission model comprises at least one model of a transmitter and at least one
model of an antenna.  It is a mathematical model for transmitting data.  It is nonstatutory subject matter for failing to integrate the mathematical model into a solution of the practical and useful application.
Claim 9 recited a method of estimating electromagnetic field data, comprising:
identifying at least one electromagnetic field source in a geographical region;
 	identifying at least one transmission model for the at least one electromagnetic
field source based upon electromagnetic field data corresponding to the at least one electromagnetic field source;
identifying at least one propagation model for the at least one electromagnetic
field source based upon the electromagnetic field data and geographical terrain of the
geographical region; and
 	generating electromagnetic field estimates based upon the electromagnetic field
data, the at least one transmission model and the at least one propagation model.
With the broadest reasonable interpretation of the claimed invention as a whole, the claimed invention is directed to a mathematical concept to model of data transmission in a propagation space.  The data transmission model and propagation space in the claim are related to transmit electromagnetic wave field in a propagation space.  It is a mathematical concept because the wave field analysis in the claim are mathematical model without any specific mechanism to generate electromagnetic waves for the analysis and any propagation space for data transmission.  The claim does not provide a practical solution for a specific application.
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem
can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing
information through mathematical correlation”).
This judicial exception is not integrated into a practical application because the cited models for data transmission are mathematical concepts.  The claim does not cite step to generate and integrate the models into a solution for the real and practical application.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited circuits for processing data, modem, processors, and memory are well-known components, understood in the processing and conventional system in processing data and for data transmission.  Claim 9 is nonstatutory subject matter.
Claim 10 recited the method of claim 9, further comprising displaying the
electromagnetic field estimates.  The electromagnetic field estimates are a mathematical model for field estimates.  Thus, it is nonstatutory subject matter.
Claim 11 recited the method of claim 9, wherein the electromagnetic field estimates comprise information about at least one of an electromagnetic field of a desired electromagnetic field radiator and an electromagnetic field of an interfering
electromagnetic field radiator.  The claim is related to field information.  It is nonstatutory subject matter.
Claim 12 recited the method of claim 9, further comprising aggregating electromagnetic
field data.  It is nonstatutory subject matter for it data representation.
Claim 13 recited the method of claim 12, further comprising uploading electromagnetic
field data.  The claim is related to data representation in different data space.  It is nonstatutory subject matter.
Claim 14 recited the method of claim 12, further comprising transforming
electromagnetic field data.  As cited data transformation is a mathematical operation.  It is nonstatutory subject matter
Claim 15 recited the method of claim 9, further comprising receiving user input of at
least one of frequency band selection, electromagnetic field radiator selection, data
format selection, geographic region selection, time selection, and data about a predicted
electromagnetic field radiator.  The claim is related to data and data format for operation.  It is nonstatutory subject matter for failing to integrate the practical data for a specific and real application.  
Claim 16 recited the method of claim 9, further comprising receiving user input of a
frequency sub-band.  It is related to data in the spectral power.  It is nonstatutory subject matter. 
Claim 17 recited a non-transitory computer readable medium storing a program causing
a computer to execute a process for estimating electromagnetic radiation, the process
 	identifying at least one electromagnetic field source in a geographical region;
 	identifying at least one transmission model for the at least one electromagnetic
field source based upon electromagnetic field data corresponding to the at least one
electromagnetic field source;
 	identify at least one propagation model for the at least one electromagnetic field
source based upon the electromagnetic field data and geographical terrain of the
geographical region; and
 	generate electromagnetic field estimates based upon the electromagnetic field
data, the at least one transmission model and the at least one propagation model.
With the broadest reasonable interpretation of the claimed invention as a whole, the claimed invention is directed to a mathematical concept to model of data transmission in a propagation space.  The data transmission model and propagation space in the claim are related to transmit electromagnetic wave field in a propagation space.  It is a mathematical concept because the wave field analysis in the claim are mathematical model without any specific mechanism to generate electromagnetic waves for the analysis and any propagation space for data transmission.  The claim does not provide a practical solution for a specific application.
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem
can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350,
111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing
information through mathematical correlation”).
This judicial exception is not integrated into a practical application because the cited models for data transmission are mathematical concepts.  The claim does not cite step to generate and integrate the models into a solution for the real and practical application.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited circuits for processing data, modem, processors, and memory are well-known components, understood in the processing and conventional system in processing data and for data transmission.  Claim 17 is nonstatutory subject matter.
 	Claim 18 recited the non-transitory computer readable medium of claim 17, wherein the
process further comprises aggregating electromagnetic field data.  It is nonstatutory subject matter for it information and data abstraction.
Claim 19 recited the non-transitory computer readable medium of claim 18, wherein the
process further comprises transforming electromagnetic field data.  It is related to data representation in the electromagnetic field.  It is nonstatutory subject matter for it data abstraction
 	Claim 20 recited the non-transitory computer readable medium of claim 17, wherein the
process further comprises receiving user input of at least one of frequency band selection,
electromagnetic field radiator selection, data format selection, geographic region selection, time selection, and data about a predicted electromagnetic field radiator.  The claim is related to data and data format for operation.  It is nonstatutory subject matter for failing to integrate practical data for a specific and real application.  

Claim Rejections - 35 USC § 103
1.  	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baxley et al, US patent application publication no. 20160127931.
As per claim 1, Baxley disclosed an electromagnetic field data system, comprising:
 	an electromagnetic field data processor system (paras. 0032, 0033, 0034);
  	a communications system coupled to the electromagnetic field data processor
system; wherein the electromagnetic field data processor system comprises memory
circuitry coupled to processor circuitry; wherein the memory circuitry comprises electromagnetic field data, transmission models, and propagation models (paras. 0032, 0034, 0036);
 	wherein the communications systems comprise at least one of an Internet wireless devices, or other rf devices; and wherein the electromagnetic field data processor system is configured to: select a transmission model and a propagation model based upon 
electromagnetic field data of an electromagnetic radiator; and
 	generate electromagnetic field estimates of the electromagnetic radiator based upon
the selected transmission model and propagation model, and the electromagnetic field data of the electromagnetic radiator (paras. 0212, 0223, 0224).  Baxley does not expressly disclose a modem in the communication environment.  Baxley disclosed various communication devices such as WiFI, data/voice/ video infrastructures etc. in paras. 0015, 0032, 0035, 0038, and others.  
	This would have been obvious to those skilled in the art at the time of the effective filing date of the present application the electronic communication devices in Baxley would include modem and facsimile because the devices transmitting data, voice, signal over the communication network.
	As per claim 2, Baxley disclosed the electromagnetic field data system of claim 1, wherein the memory circuitry further comprises geographic data; and wherein the electromagnetic field data processor system is further configured to generate electromagnetic field estimates of the electromagnetic radiator based upon the geographic data (paras. 0008, 0015, 0036).
As per claim 3, Baxley disclosed the electromagnetic field data system of claim 2, wherein the geographic data includes terrain data and obstacle data (paras. 0036, 0049, 0073).
As per claim 4, Baxley disclosed recited the electromagnetic field data system of claim 1, wherein the memory circuitry further comprises electromagnetic field estimates (paras. 0212, 273, 274).  
As per claim 5, Baxley disclosed recited the electromagnetic field data system of claim 1, wherein generate electromagnetic field estimates of the electromagnetic radiator comprises generate electromagnetic field information of a desired electromagnetic field radiator and an
electromagnetic field of an interfering electromagnetic field radiator (paras. 0271, 0272, 0273).  
As per claim 6, Baxley disclosed the electromagnetic field data system of claim 4, wherein the electromagnetic field data comprises at least one of electromagnetic field radiator
location, transmitter type, transmitter power, antenna design, antenna elevation, in band 
transmitter power, out of band transmitter power, in-band antenna radiation power, out of band antenna radiation power, antenna radiation pattern, radiation angle, and antenna gain (paras. 0038, 0039, 0271, 0273).  
As per claim 7, Baxley disclosed the electromagnetic field data system of claim 1, wherein the memory circuitry further comprises at least one transformation script configured to transform electromagnetic field data from a first format to a second format (paras. 0030, 0039, 0068, 0069).  
As per claim 8, Baxley disclosed recited the electromagnetic field data system of claim 1, wherein the at least one transmission model comprises at least one model of a transmitter and at least one model of an antenna (paras. 0038, 0068, 0069).  
As per claim 9, Baxley disclosed a method of estimating electromagnetic field data, comprising:
 	identifying at least one electromagnetic field source in a geographical region (paras. 0032, 0034, 0036, 0038);
 	identifying at least one transmission model for the at least one electromagnetic
field source based upon electromagnetic field data corresponding to the at least one electromagnetic field source;
identifying at least one propagation model for the at least one electromagnetic
field source based upon the electromagnetic field data and geographical terrain of the
geographical region (paras. 0212, 0223, 0224); and
 	generating electromagnetic field estimates based upon the electromagnetic field
data (0008, 0120, 0121), the at least one transmission model and the at least one propagation model (paras. 0212, 0223, 0224).  Baxley does not expressly disclose terrain region.  Baxley disclosed geolocation.
	It would have been obvious to those skilled in the art at the time of the effective filing date was made to include the terrain region in the geolocation as claimed because the geolocation provided the transmission environments in the terrain regions
	 As per claim 10, Baxley disclosed the method of claim 9, further comprising displaying the electromagnetic field estimates (paras. 0120-0127). 
As per claims 11 and 12, Baxley disclosed the method of claim 9, wherein the electromagnetic field estimates comprise information about at least one of an electromagnetic field of a desired electromagnetic field radiator and an electromagnetic field of an interfering electromagnetic field radiator (paras. 0121, 0127, 0128).  
As per claims 13, Baxley disclosed the method of claim 12, further comprising uploading electromagnetic field data for the analysis (paras. 0212, 0220, 0224).
As per claim 14, Baxley disclosed  the method of claim 12, further comprising transforming electromagnetic field data (paras. 0223, 0224).
As per claims 15 and 16, Baxley disclosed the method of claim 9, further comprising receiving user input of at least one of frequency band selection, electromagnetic field radiator selection, data format selection, geographic region selection, time selection, and data about a predicted electromagnetic field radiator (paras. 0207, 0212, 0220, 0221).  
As per claim 17, Baxley disclosed a non-transitory computer readable medium storing a program causing a computer to execute a process for estimating electromagnetic radiation, the process identifying at least one electromagnetic field source in a geographical region (paras. 0008, 0010, 0012);
 	identifying at least one transmission model for the at least one electromagnetic field
source based upon electromagnetic field data corresponding to the at least one
electromagnetic field source (paras. 0032, 0034, 0036, 0038);
 	identify at least one propagation model for the at least one electromagnetic field
source based upon the electromagnetic field data and geographical  location of the
geographical region (0212, 0223, 0224); and
 	generate electromagnetic field estimates based upon the electromagnetic field
data, the at least one transmission model and the at least one propagation model (0212, 0223, 0224).  Baxley does not expressly disclose terrain region.  Baxley disclosed geolocation with data related to propagation environments.
	It would have been obvious to those skilled in the art at the time of the effective filing date was made to include the terrain region in the geolocation as claimed because the geolocation provided the transmission environments in the terrain regions
 	As per claim 18, Baxley disclosed the non-transitory computer readable medium of claim 17, wherein the process further comprises aggregating electromagnetic field data (paras. 0089, 0090, 0122, 0128).  
As per claim 19, Baxley disclosed the non-transitory computer readable medium of claim 18, wherein the process further comprises transforming electromagnetic field data (paras. 0221, 0223, 0238).  
 	As per claim 2, Baxley disclosed the non-transitory computer readable medium of claim 17, wherein the process further comprises receiving user input of at least one of frequency band selection, electromagnetic field radiator selection, data format selection, geographic region selection, time selection, and data about a predicted electromagnetic field radiator (0135, 0212, 0223, 0224, 0226).  

Conclusion
1. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions 
on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI Q PHAN/Primary Examiner, Art Unit 2128